Exhibit 10.33(a)

 

FIRST AMENDMENT

TO THE

EMPIRE BLUE CROSS AND BLUE SHIELD

EXECUTIVE SAVINGS PLAN

As Amended and Restated Effective January 1, 1999

 

WHEREAS, Empire HealthChoice, Inc. doing business as Empire Blue Cross and Blue
Shield (“Empire”), has sponsored the Empire Blue Cross and Blue Shield Executive
Savings Plan (the “Plan”); and

 

WHEREAS, WellChoice, Inc. (the “Company”), as the successor to Empire, has
adopted the Plan; and

 

WHEREAS, pursuant to Article 14 of the Plan, the Company, as the successor to
Empire, has the right to amend the Plan at any time; and

 

WHEREAS, the Company desires to amend the Plan, effective as of the close of
business on November 7, 2002, to reflect the change in the sponsorship of the
Plan from Empire to the Company; and

 

WHEREAS, the Company desires to amend the Plan, effective as of January 1, 2002,
to reflect the change under the Internal Revenue Code in the dollar limit of
compensation that may be taken into account in determining contributions under
the Company’s Employee Savings Plan (“401(k) Plan”); and

 

WHEREAS, the Company desires to amend the Plan, effective as of January 1, 2000,
to reflect the effect of cost-of-living increases on the Plan’s definition of an
eligible employee; and

 

NOW THEREFORE, the Plan is hereby amended as follows:

 

1. Effective as of the close of business on November 7, 2002, the Plan is
amended by deleting Article 1 in its entirety and by inserting the following in
its place:

 

“1. Purpose of the Plan.

 

The purpose of the Empire Blue Cross and Blue Shield Executive Savings Plan, is
to enable the Company and its participating subsidiaries and other affiliates to
compete more effectively with other employers in obtaining and retaining the
executive talent necessary to carry on the Company’s affairs. To that end, the
Plan provides a select group of executives with an opportunity to defer a
portion of their base salary and/or incentive compensation, and to receive the
benefit of an Employer Match, to the extent such



--------------------------------------------------------------------------------

benefits are unavailable to such executives under the Company’s 401(k) Plan as a
result of limitations imposed by the Code or other limitations imposed by the
terms of such plan. WellChoice, Inc. adopted the Plan as of the close of
business on November 7, 2002 upon the conversion of WellChoice, Inc.’s
predecessor, Empire HealthChoice, Inc. (doing business as Empire Blue Cross and
Blue Shield), from a not-for-profit to a for-profit corporation.”

 

2. Effective as of the close of business on November 7, 2002, Article 2 of the
Plan is amended by deleting Section 2.5 in its entirety and by inserting the
following in its place:

 

“2.5 ‘Company’ means WellChoice, Inc., and any successor thereto by merger,
consolidation, or sale or transfer of substantially all of its assets.”

 

3. Effective as of January 1, 2000, Article 2 of the Plan is amended by deleting
Section 2.9 in its entirety and inserting the following in its place.

 

“2.9 ‘Eligible Employee’ with respect to:

 

(a) the Plan Year beginning January 1, 1999, means an Employee: (i) whose annual
Base Salary rate as of December 1 of the immediately prior calendar year (or in
the case of an Employee hired during the Plan Year, as of his or her date of
hire) is at least $90,000; or (ii) whose Total Compensation from January 1
through December 1 of such immediately prior calendar year is at least $120,000;
and

 

(b) Plan Years beginning on or after January 1, 2000, means an Employee:
(i) whose annual Base Salary rate as of December 1 of the immediately prior
calendar year (or in the case of an Employee hired during the Plan Year, as of
his or her date of hire) is at least $95,000; or (ii) whose Total Compensation
from January 1 through December 1 of such immediately prior calendar year is at
least $130,000. Both the Base Salary and Total Compensation levels stated herein
may be adjusted by the Administrator, in its sole discretion, from time to time
to reflect changes in the cost-of-living.”

 

(c) Effective as of January 1, 2002, Section 2.12 of the Plan is amended by
replacing the reference to “Article 4” therein with a reference to “Section
4.1.”

 

2



--------------------------------------------------------------------------------

4. Effective as of January 1, 2002, Article 2 of the Plan is amended by
inserting a new Section 2.14 to read as follows and by renumbering the
subsequent Sections of Article 2 respectively to reflect its addition:

 

“2.14 ‘401(a)(17) Limit’ means with respect to a Plan Year the dollar limitation
under Section 401(a)(17) of the Code in effect for such year.”

 

5. Effective as of January 1, 2002, Article 2 of the Plan is amended by deleting
Section 2.19 (as renumbered) in its entirety and by renumbering the subsequent
Sections of Article 2 respectively to reflect its deletion.

 

6. Effective as of January 1, 2002, Article 3 of the Plan is amended by
replacing the defined term “$160,000 Limit” in Section 3.3 to the with the newly
defined term “401(a)(17) Limit.”

 

7. Effective as of January 1, 2002, Article 4 of the Plan is amended by deleting
the existing Section 4 in its entirety and by inserting the following Article 4
in its place:

 

“4. Employer Contribution

 

4.1 Employer Match

 

For each Plan Year, the Employer shall credit to a Participant’s Employer Match
Account an Employer Match equal to 50% of the amount of the Participant’s Total
Compensation deferred pursuant to his or her Make-Up Election. Such Employer
Match shall be credited to the Participant’s Employer Match Account not later
than 30 days following the end of the payroll period to which such Employer
Match relates.

 

4.2 Forfeitures

 

(a) In the case of a Participant who was not fully vested in his or her Match
Account at the time of the Participant’s separation from service, the nonvested
portion of his or Employer Match Account shall be forfeited in accordance with
Article 6.2.

 

(b) Any amounts forfeited pursuant to this Article 4.2 shall be applied to the
payment of administrative expenses of the Plan or, to the extent not so applied,
to reduce subsequent Employer Match

 

3



--------------------------------------------------------------------------------

Contributions. If a former Participant is rehired before incurring a Break in
Service, the amount forfeited shall be returned to the Participant” Employer
Match Account in accordance with Section 6.2(b).

 

IN WITNESS WHEREOF, the Company has executed this amendment as of this 18th day
of December, 2002.

 

WELLCHOICE, INC.

By:

 

/s/ Michael A. Stocker

--------------------------------------------------------------------------------

 

4